

EXHIBIT 10.8


ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (“Agreement”), dated as of April 24, 2009, by and
between Terra Energy & Resource Technologies, Inc., a corporation formed in
accordance with the laws of Delaware (the “Assignee”), and Terra Insight
Corporation, a corporation formed in accordance with the laws of Delaware
(collectively, the “Assignor”).


WHEREAS, Assignor is the owner of all right, title and interest in and to the
trademark(s) and/or service mark(s) set forth on Exhibit 1 (collectively, the
“Mark”), for which the Assignor has obtained registration(s) in the United
States Patent and Trademark Office, together with the goodwill of the business
connected with and symbolized by the Mark; and


WHEREAS, Assignor desires to convey, transfer, assign, deliver and contribute to
Assignee, and Assignee desires to acquire, all right, title and interest in and
to the Mark;


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are acknowledged, the parties hereby agree as set forth below.


Assignor hereby sells, assigns, transfers and conveys to Assignee the entire
right, title, interest in and to the Mark in the United States and all
jurisdictions outside the United States, together with the goodwill of the
business connected with and symbolized by the Mark (including, without
limitation, the right to renew any registrations included in the Mark, the right
to apply for trademark registrations within or outside the United States based
in whole or in part upon the Mark, and any priority right that may arise from
the Mark), the same to be held and enjoyed by Assignee as fully and entirely as
said interest could have been held and enjoyed by Assignor had this sale,
assignment, transfer and conveyance not been made.


Assignor authorizes the Commissioner of Trademarks of the United States and
other empowered officials of the United States Patent and Trademark Office and
in any applicable jurisdictions outside the United States to record the transfer
of the registrations and/or applications for registration set forth on Exhibit 1
to Assignee as assignee of Assignor’s entire right, title and interest
therein.  Assignor agrees to further execute any documents reasonably necessary
to effect this assignment or to confirm Assignee’s ownership of the Mark.


This Assignment Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts taken together shall constitute one and the same
instrument.  Each counterpart may be delivered by facsimile transmission, which
transmission shall be deemed delivery of an originally executed document.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the date first above written.


ASSIGNOR


Terra Insight Corporation




By:           /s/ Alexandre
Agaian                                                      
Alexandre Agaian
Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK                     )
)  ss:
COUNTY OF NEW YORK                 )


On this 24th day of April, 2009, before me, a Notary Public in and for the State
and County aforesaid, personally appeared Alexandre Agaian, known by me to be an
officer of the above-named corporation and acknowledged that he, as an officer
being authorized so to do, executed the foregoing instrument for the purposes
therein contained, by signing the name of the corporation by himself as an
officer.


 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




/s/ Kenneth Chang
Oh                                                                
Notary Public


ASSIGNEE


Terra Energy & Resource Technologies, Inc.




By:           /s/ Dmitry Vilbaum                                           
Dmitry Vilbaum
Chief Executive Officer




STATE OF NEW YORK                     )
)  ss:
COUNTY OF NEW YORK                  )


On this 24th day of April, 2009, before me, a Notary Public in and for the State
and County aforesaid, personally appeared Dmitry Vilbaum, known by me to be an
officer of the above-named corporation and acknowledged that he, as an officer
being authorized so to do, executed the foregoing instrument for the purposes
therein contained, by signing the name of the corporation by himself as an
officer.


 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.




/s/ Kenneth Chang
Oh                                                                
Notary Public



 
 

--------------------------------------------------------------------------------

 

Exhibit 1




Work Mark:                                STeP
Serial Number:                            78665853
Filing Date:                                 July 7, 2005
Registration Number:                3106723
Registration Date:                      June 20, 2006
Type of Mark:                             Service Mark

